MeCARTT, J.
(concurring).
In some jurisdictions the living and consorting together by a man and woman in adulterous relations is made a crime by statute somewhat separate and distinct from that of adultery. In such cases the crime consists of the habitual carnal relations of the parties. Occasional acts of illicit intercourse between them are, ordinarily, not sufficient. 25 Cyc. 210. This, however, is not that kind of a case, and hence each separate and distinct act of illicit intercourse between the parties constituted a crime. The defendant, as I read the record, was given a preliminary hearing before a committing magistrate for one offence — a specific criminal transaction — and was tried for and convicted of another. At the preliminary hearing in which the defendant was held to answer to the district court the evidence introduced related solely to an alleged adulterous act of August 23, 1913. No evidence whatever was introduced respecting the alleged adulterous act of August 16th — the transaction for which the defendant was tried and convicted. In fact, it was not suggested at the preliminary hearing by the prosecuting attorney, or by any one of the witnesses, that the defendant was even suspected of having had sexual intercourse *443with the girl named in the information on any day other than August 23rd. I am therefore clearly of the' opinion that his constitutional right which entitled him to a preliminary examination before trial was denied him. The district court, as I view the ease, was without jurisdiction to put the defendant on trial for the offense — the particular transaction — for which he was convicted. I fully concur, however, with the Chief Justice in the disposition made of the other questions discussed in the opinion.